Case 3:19-cv-02491-JLS-WVG Document 15-3 Filed 01/07/20 PageID.389 Page 1 of 10



   1   Charles J. Cooper (Appearing Pro Hac Vice),
       DC Bar No. 248070
   2   COOPER & KIRK, PLLC
       1523 New Hampshire Avenue, NW
   3   Washington, DC 20036
       Telephone: (202) 220-9600
   4   Email: ccooper@cooperkirk.com
   5   Michael B. McClellan, CBN 241570
       NEWMEYER & DILLION LLP
   6   895 Dove Street, Fifth Floor
       Newport Beach, CA 92660
   7   Telephone: (949) 854-7000
       Email: Michael.McClellan@ndlf.com
   8
       Michael W. Battin, CBN 183870
   9   NAVIGATO & BATTIN, LLP
       755 West A Street, Suite 150
  10   San Diego, CA 92101
       Telephone: (619) 233-5365
  11   Email: mike@navbat.com
  12   Attorneys for Plaintiff The GEO Group, Inc.
  13                        UNITED STATES DISTRICT COURT
  14                      SOUTHERN DISTRICT OF CALIFORNIA
  15   THE GEO GROUP, INC.,                   Case No. 19cv2491-JLS-WVG
  16                  Plaintiff,              Assigned to District Judge Janis L.
                                              Sammartino
  17   v.                                     Assigned to Magistrate Judge William v.
  18   GAVIN C. NEWSOM, in his official       Gallo
       capacity as Governor of the State of   DECLARATION OF AMBER MARTIN
  19   California; XAVIER BECERRA, in         IN SUPPORT OF MOTION FOR
       his official capacity as Attorney      PRELIMINARY INJUNCTION
  20   General of the State of California,
  21                  Defendants.             [Notice of Motion and Motion;
                                              Memorandum of Points and Authorities,
  22                                          Declaration of C. Kendie Schlecht,
                                              Appendix of Exhibits filed concurrently
  23                                          herewith; Order lodged concurrently
                                              herewith]
  24                                          Hearing Date: April 16, 2020
  25                                          Hearing Time: 1:30 p.m.
                                              Place:   4D (4th Floor – Schwartz)
  26                                          FILE DATE:        December 30, 2019
  27                                          TRIAL DATE:       No Date Set

  28
                                                                         19CV2491-JLS-WVG
                                                          MARTIN DECL. ISO MOT.PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-3 Filed 01/07/20 PageID.390 Page 2 of 10



   1         I, Amber Martin, declare as follows:
   2         1.     I am the Executive Vice President of Contract Administration for The
   3   GEO Group, Inc. (GEO). Except as stated upon information and belief, I have
   4   personal knowledge of the facts set forth in this declaration and, if called as a witness,
   5   I could and would testify under oath competently thereto.
   6         2.     The GEO Group, Inc. is a publicly traded corporation that owns and
   7   operates detention facilities worldwide. As a contractor for the Federal Government,
   8   GEO provides detention services for both the U.S. Marshals Service (USMS) and
   9   Immigration and Customs Enforcement (ICE) in the State of California.
  10   I.    GEO’s U.S. Marshals Service Detention Facilities in California
  11         3.     GEO operates two USMS facilities in California: the Western Region
  12   Detention Facility and the El Centro Service Processing Center.
  13         A.     Western Region Detention Facility
  14         4.     The Western Region Detention Facility, located at 220 West C Street,
  15   San Diego, CA 92101, was originally built by the County of San Diego as a
  16   maximum-security correctional facility. It has a capacity of 725 beds.
  17         5.     In 1999, GEO leased the facility from the County, and GEO began
  18   housing USMS detainees at Western Region in 2000.
  19         6.     USMS renewed its contract with GEO on November 14, 2017, for a base
  20   period of approximately two years. The contract included four options that USMS
  21   could exercise to continue the services by two years per option. Thus, the contract’s
  22   period of performance is 10 years, through September 30, 2027.
  23         7.     USMS exercised its first option under the contract on October 1, 2019,
  24   thereby continuing GEO’s contract with USMS through September 30, 2021.
  25         8.     The Western Region Detention Facility is one of only two USMS
  26   facilities currently located in San Diego, California. The other, Metropolitan
  27   Correction Center (MCC) San Diego, is a Federal Bureau of Prisons facility located
  28   at 808 Union Street, San Diego, CA 92101.
                                                                              19CV2491-JLS-WVG
                                                  -2-          MARTIN DECL. ISO MOT.PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-3 Filed 01/07/20 PageID.391 Page 3 of 10



   1         9.     The next-closest USMS facility outside of San Diego—Otay Mesa
   2   Detention Center—is also privately run. It is primarily used by U.S. Immigration and
   3   Customs Enforcement to house aliens and is described more fully below.
   4         10.    Thus, if no privately run USMS detention facilities were permitted in
   5   California, there would be only one USMS detention facility in the San Diego area
   6   (i.e., MCC San Diego).
   7         11.    Other than the single non-private USMS San Diego facility, the next-
   8   closest non-private USMS facilities are located approximately 90 miles away from
   9   San Diego in Santa Ana, California.
  10         B.     El Centro Service Processing Center
  11         12.    The El Centro Service Processing Center, located at 1115 North
  12   Imperial Avenue, El Centro, CA 92243, has a capacity of 512 beds.
  13         13.    El Centro is owned by U.S. Immigration and Customs Enforcement,
  14   which has authorized USMS to use the facility for USMS detainees.
  15         14.    GEO was awarded a contract to operate El Centro on December 23,
  16   2019. The base contract period is for two years, starting on December 23, 2019, with
  17   the Marshals retaining the authority to exercise three additional two-year options and
  18   one nine-month option. Thus, the El Centro contract’s period of performance runs
  19   through September 25, 2028.1
  20   II.   GEO’S ICE Detention Facilities in California
  21         15.    GEO operates five ICE detention facilities in California: Adelanto ICE
  22   Processing Center, Desert View Modified Community Correctional Facility (MCCF)
  23   (an annex to the Adelanto facility), Mesa Verde ICE Processing Center, Central
  24   Valley MCCF (an annex to the Mesa Verde facility), and Golden State MCCF
  25
       1
         In addition to these GEO facilities, it is worth noting that the Taft Correctional
  26   Institution, located at 1500 Cadet Road, Taft, CA 93268, has a capacity of 2,500 beds
       and is operated by Management & Training Corporation (MTC). The Taft facility is
  27   used to house aliens convicted of felonies. MTC’s contract with the U.S. Bureau of
       Prisons concludes on January 31, 2020, though it has a bridge extension from
  28   February 1, 2020, until March 31, 2020.
                                                                            19CV2491-JLS-WVG
                                                -3-          MARTIN DECL. ISO MOT.PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-3 Filed 01/07/20 PageID.392 Page 4 of 10



   1   (another annex to the Mesa Verde facility).
   2         A.     Adelanto ICE Processing Center and Desert View MCCF
   3                1.     Adelanto ICE Processing Center
   4         16.    The Adelanto ICE Processing Center is located at 10400 Rancho Road,
   5   Adelanto, CA 92301, and has a capacity of 1,940 beds. It was originally built by the
   6   City of Adelanto as a correctional facility. GEO purchased the eastern portion of the
   7   facility in 2008, and built the western portion in two phases in 2010 and 2015.
   8         17.    In May 2011, ICE entered into an intergovernmental service agreement
   9   (IGSA) with the City of Adelanto to house detainees, and the City contracted with
  10   GEO that same month to carry out the IGSA.
  11         18.    The City of Adelanto notified ICE and GEO on March 27, 2019 that it
  12   would be terminating its contract with ICE effective June 2019.
  13         19.    ICE then entered into a contract directly with GEO to continue operating
  14   the Adelanto facility. The contract between ICE and GEO, which was signed on
  15   June 25, 2019, was due to expire on March 25, 2020.
  16         20.    On December 19, 2019, ICE entered into a new contract with GEO to
  17   continue operating the Adelanto facility. The contract has a period of performance
  18   starting on December 20, 2019, and ending December 19, 2034. ICE has the option
  19   of terminating the contract early every five years, with the first such option occurring
  20   on December 20, 2024.
  21         21.    GEO has continued to operate the Adelanto facility under the terms of
  22   the new ICE contract since December 20, 2019, in much the same manner as it was
  23   operating prior to signing the new contract.
  24                2.     Desert View MCCF
  25         22.    Desert View MCCF is located at 10450 Rancho Rd, Adelanto, CA
  26   92301, and has a capacity of 750 beds. It is currently a prison owned and operated by
  27   GEO under contract with CDCR. CDCR has notified GEO that it will terminate its
  28   contract with GEO effective March 31, 2020.
                                                                             19CV2491-JLS-WVG
                                                 -4-          MARTIN DECL. ISO MOT.PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-3 Filed 01/07/20 PageID.393 Page 5 of 10



   1         23.    On September 20, 2019, ICE executed a modification to its Adelanto
   2   contract to incorporate the Desert View facility as an “annex.”
   3         24.    The Desert View facility is now incorporated into the same contract as the
   4   Adelanto facility, with a period of performance beginning on December 20, 2019 and
   5   continuing through December 20, 2034. ICE has the option of terminating the contract
   6   early every five years, with the first such option occurring on December 20, 2024.
   7         25.    Under the contract, GEO is obligated to immediately begin “Pre-
   8   Transition/Mobilization” activity, with a period of performance beginning on
   9   December 20, 2019, during which it must begin preparing the facility to receive ICE
  10   detainees. GEO began that process as soon as the contract became effective.
  11         26.    GEO has continued to operate the Desert View facility under the new
  12   ICE contract since December 20, 2019, even as it concurrently phases out CDCR
  13   operations at Desert View.
  14         B.     Mesa Verde ICE Processing Center, Central Valley MCCF, and
  15                Golden State MCCF
  16                1.    Mesa Verde ICE Processing Center
  17         27.    The Mesa Verde ICE Processing Center is located at 425 Golden State
  18   Avenue, Bakersfield, CA 93301, and has a capacity of 400 beds. It was originally
  19   built as a minimum-security correctional facility. It has been owned and operated by
  20   GEO since 2015.
  21         28.    In January 2015, ICE entered into an IGSA with the City of McFarland
  22   to house ICE detainees, and that same month, the City contracted with GEO to carry
  23   out the IGSA.
  24         29.    The City of McFarland notified ICE on December 19, 2018, that it
  25   would be terminating its contract with ICE effective March 2019. The City had
  26   notified GEO on November 30, 2018, of its intent to terminate the IGSA, stating that
  27   it “ha[d] been a satisfactory arrangement for the City until recent adoption by the
  28   State of California of legislation impacting facilities such as Mesa Verde, including .
                                                                            19CV2491-JLS-WVG
                                                -5-          MARTIN DECL. ISO MOT.PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-3 Filed 01/07/20 PageID.394 Page 6 of 10



   1   . . AB 103 and the recent demands by the State Attorney General and Auditor relating
   2   to inquiries authorized under [AB-103, inter alia].”
   3         30.    On March 5, 2019, ICE entered into a contract directly with GEO to
   4   continue operating the Mesa Verde facility. The contract between ICE and GEO was
   5   due to expire on March 18, 2020.
   6         31.    On December 19, 2019, ICE entered into a new contract with GEO to
   7   continue operating the Mesa Verde facility. The contract has a period of performance
   8   starting on December 20, 2019 and ending December 19, 2034. ICE has the option
   9   of terminating the contract early every five years, with the first such option occurring
  10   on December 20, 2024.
  11         32.    GEO has continued to operate the Mesa Verde facility under the terms
  12   of the new ICE contract since December 20, 2019, in much the same manner as it
  13   was operating prior to signing the new contract.
  14                2.     Central Valley MCCF
  15         33.    Central Valley MCCF is located at 254 Taylor Avenue, McFarland, CA
  16   93250, and has a capacity of 700 beds. It is a GEO-owned prison previously operated
  17   by GEO under contract with CDCR. CDCR terminated its contract with GEO on
  18   July 10, 2019, effective September 30, 2019.
  19         34.    On September 20, 2019, ICE executed a modification to its Mesa Verde
  20   contract to incorporate the Central Valley facility as an “annex.”
  21         35.    The Central Valley facility is now incorporated into the Mesa Verde
  22   contract, with a period of performance starting on December 20, 2019, and ending
  23   December 19, 2034. ICE has the option of terminating the contract early every five
  24   years, with the first such option occurring on December 20, 2024.
  25         36.    Under the contract, GEO is obligated to immediately begin “Pre-
  26   Transition/Mobilization” activity, with a period of performance beginning on
  27   December 20, 2019, during which it must begin preparing the facility to receive ICE
  28   detainees. GEO began that process as soon as the contract became effective.
                                                                             19CV2491-JLS-WVG
                                                 -6-          MARTIN DECL. ISO MOT.PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-3 Filed 01/07/20 PageID.395 Page 7 of 10



   1         37.    GEO has continued to operate the Central Valley facility under the terms
   2   of the new ICE contract since December 20, 2019.
   3                3.    Golden State MCCF
   4         38.    Golden State MCCF is located at 611 Frontage Road, McFarland, CA
   5   93250, and has a capacity of 700 beds. It is currently a prison owned and operated by
   6   GEO under contract with CDCR. CDCR has notified GEO that it will terminate its
   7   contract with GEO effective June 30, 2020.
   8         39.    On September 20, 2019, ICE executed a modification to its Mesa Verde
   9   contract to incorporate the Golden State facility as an “annex.”
  10         40.    The Golden State facility is now incorporated into the Mesa Verde
  11   contract, with a period of performance starting on December 20, 2019, and ending
  12   December 19, 2034. ICE has the option of terminating the contract early every five
  13   years, with the first such option occurring on December 20, 2024.
  14         41.    Under the contract, GEO is obligated to immediately begin “Pre-
  15   Transition/Mobilization” activity, with a period of performance beginning on
  16   December 20, 2019, during which it must begin preparing the facility to receive ICE
  17   detainees. GEO began that process as soon as the contract became effective.
  18         42.    GEO has continued to operate the Golden State facility under the new
  19   ICE contract since December 20, 2019, even as it concurrently phases out CDCR
  20   operations at Golden State.
  21         C.     Non-GEO Privately Operated ICE Detention Facilities
  22                1.    Imperial Regional Detention Facility
  23         43.    Imperial Regional Detention Facility is located at 1572 Gateway Road,
  24   Calexico, CA 92231, and has a capacity of 704 beds. It was, until recently, operated
  25   pursuant to an IGSA between ICE and the City of Holtville, California. The City had
  26   contracted with MTC—which owns the facility—to operate Imperial Regional since
  27   September 22, 2014.
  28   ///
                                                                            19CV2491-JLS-WVG
                                                -7-          MARTIN DECL. ISO MOT.PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-3 Filed 01/07/20 PageID.396 Page 8 of 10



   1          44.   ICE terminated the IGSA effective September 21, 2019, and it entered
   2   into a contract directly with MTC to continue operating Imperial Regional effective
   3   September 22, 2019. ICE entered into a new contract with MTC that became effective
   4   on December 20, 2019, with a base period of performance running through
   5   December 19, 2024. The contract contains two five-year options, so the contract
   6   expires on December 19, 2034.
   7                2.    Otay Mesa Detention Center
   8          45.   Otay Mesa Detention Center is located at 7488 Calzada de la Fuente,
   9   San Diego, CA 92231, and has a capacity of 1,994 beds. It is jointly used by USMS
  10   and ICE. It is owned and operated by CoreCivic, formerly known as Corrections
  11   Corporation of America, under a direct contract with ICE. ICE entered into a new
  12   contract with CoreCivic that became effective on December 20, 2019, with a base
  13   period of performance running through December 19, 2024. The contract contains
  14   two five-year options, so the contract expires on December 19, 2034.
  15   III.   Copies of GEO Contracts
  16          46.   Attached to the Appendix of Exhibits as Exhibit A is a true and accurate
  17   copy of the relevant section of GEO’s November 14, 2017, contract with USMS to
  18   operate the Western Region Detention Facility.
  19          47.   Attached to the Appendix of Exhibits as Exhibit B is a true and accurate
  20   copy of the relevant section of USMS’s exercise of its option to continue having GEO
  21   operate the Western Region Detention Facility through September 30, 2021.
  22          48.   Attached the Appendix of Exhibits as Exhibit C is a true and accurate
  23   copy of the relevant section of GEO’s December 23, 2019, contract with USMS to
  24   operate the El Centro Service Processing Center.
  25          49.   Attached to the Appendix of Exhibits as Exhibit D is a true and accurate
  26   copy of the section of GEO’s December 19, 2019, contract with ICE to operate the
  27   Adelanto ICE Processing Center and Desert View MCCF.
  28   ///
                                                                           19CV2491-JLS-WVG
                                               -8-          MARTIN DECL. ISO MOT.PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-3 Filed 01/07/20 PageID.397 Page 9 of 10



   1         50.    Attached to the Appendix of Exhibits as Exhibit E is a true and accurate
   2   copy of the relevant section of GEO’s December 19, 2019, contract with ICE to
   3   operate the Mesa Verde ICE Processing Center, Central Valley MCCF, and Golden
   4   State MCCF.
   5         51.    The section of each of the foregoing contracts relevant to my declaration
   6   is the section describing the contract term. I have omitted those sections that describe
   7   how GEO is to perform its contracts, since those are not relevant to my declaration
   8   and would add hundreds of unnecessary pages.
   9         52.    All the foregoing contracts—Exhibits A through E—have been redacted
  10   where appropriate to remove trade-secret information and bank-routing identifiers.
  11   IV.   Financial Impact of AB-32 on GEO
  12         53.    My understanding is that California Assembly Bill 32 (AB-32) would
  13   require GEO to cease operating its USMS and ICE detention facilities in California
  14   when the facilities’ respective contracts expire (not including any extension made to
  15   or authorized by the contracts). Based on my familiarity with GEO’s contracts with
  16   USMS and ICE relating to the California detention facilities discussed above, as well
  17   a financial-impact analysis prepared under my supervision, I can testify to the
  18   financial impact that AB-32 would have on GEO.
  19         54.    If AB-32 forces GEO to close its USMS and ICE detention facilities in
  20   California, GEO would lose an average of over $250 million per year in revenue over
  21   the next fifteen years.
  22         55.    GEO invested over $300 million in acquiring, constructing, outfitting,
  23   and otherwise making ready for use its USMS and ICE detention facilities in
  24   California, all of which would be lost if GEO were no longer able to use those
  25   facilities for their intended purposes. The replacement cost of these detention
  26   facilities is approximately $500 million.
  27   ///
  28   ///
                                                                             19CV2491-JLS-WVG
                                                   -9-        MARTIN DECL. ISO MOT.PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-3 Filed 01/07/20 PageID.398 Page 10 of 10



   1         56.    Thus, if AB-32 forces GEO to close its USMS and ICE detention
   2   facilities in California, GEO could lose over $4 billion in capital investment and
   3   future revenue over the next fifteen years.
   4         I declare under penalty of perjury under the laws of the United States of
   5   America and the State of California that the foregoing is true and correct. Executed
   6   this 31st of December, 2019, in Boca Raton, Florida.
   7
   8
   9
                                              Amber Martin
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                             19CV2491-JLS-WVG
                                               - 10 -         MARTIN DECL. ISO MOT.PRELIM. INJ.
